Citation Nr: 0306244	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left total knee 
joint replacement due to osteoarthritis.  

2.  Entitlement to service connection for right total knee 
joint replacement due to osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from March 1945 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In an October 2000 Board decision, the issue with respect to 
the veteran's left knee disability was remanded to the RO for 
further development.  The Board also identified the veteran 
as having filed a notice of disagreement with respect to his 
claimed right knee disability and requested that the RO issue 
the veteran a statement of case (SOC).  The RO issued an SOC 
in July 2001 and the veteran filed a substantive appeal in 
August 2001.  Following completion of the RO's development 
with respect to the veteran's claims, the Board sought 
further development with respect to the veteran's left knee 
disability.  That development has been completed and both 
issues are currently in appellate status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  The veteran is presumed to have been in sound condition 
upon his entrance into service, and such presumption has not 
been rebutted by clear and unmistakable evidence.  

3.  The veteran's left medial meniscus was ruptured and 
subsequently removed during his period of service.  

4.  The osteoarthritis leading to a total left knee 
replacement was caused by the medial meniscus rupture and 
repair in service.  

5.  Right knee osteoarthritis was diagnosed following the 
veteran's active military service and is not associated with 
a disease or injury in service.  


CONCLUSIONS OF LAW

1.  A total left knee joint replacement due to osteoarthritis 
was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(b) (2002).  

2.  A total right knee joint replacement due to 
osteoarthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

In a July 2001 cover letter associated with a statement of 
the case (SOC) issued by the RO, the veteran was informed of 
the VCAA and what evidence he was responsible for obtaining 
and what evidence VA was responsible for obtaining.  The 
veteran was placed on notice of the evidence he would need to 
submit to substantiate his claims based on the information 
and regulations contained in the SOC.  The veteran has not 
identified, nor is the Board aware of, additional medical 
records which need to be obtained.  VA has thereby met its 
obligation to notify the veteran of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was originally scheduled by the RO for an 
examination in August 2001 to ascertain the etiology of his 
left and right knee disabilities.  The veteran failed to 
report for the examination, and advised VA personnel that he 
did not wish to attend his scheduled examination because he 
had submitted enough evidence with respect to his claims.  In 
a June 2002 supplemental statement of the case, the veteran 
was advised that he had cancelled his scheduled August 2001 
VA examination.  No response to the SSOC has been received 
from either the veteran or his representative regarding the 
missed examination.  

Thereafter, the Board further developed the veteran's claim 
for a left knee disability, with the veteran reporting for a 
January 2003 VA examination.  The examiner offered an opinion 
with respect to the etiology of the veteran's left knee 
medial meniscus tear.  No opinion was offered or requested 
with respect to the etiology of the right knee 
osteoarthritis.  

The veteran has not reported that an injury to his right knee 
occurred in service.  There is also no indication that the 
current right knee disability is related to active duty.  The 
veteran is not competent to express an opinion as to the 
medical cause of his current disability.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The long period of time that 
elapsed between service and the first documented finding of 
osteoarthritis of the right knee can be seen as clear and 
convincing evidence that the current disability is not 
related to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is no other evidence indicating that the 
osteoarthritis of the right knee is related to service.  
Since there is nothing to indicate that the right knee 
disability is related to service, the Board concludes that 
any further development with respect to a medical opinion or 
examination concerning the right knee is not necessary.  

The Board therefore finds that, the facts pertinent to the 
veteran's claims have been properly developed, and there is 
no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will address 
the merits of the veteran's claims.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

Service connection for arthritis may be presumed if it 
becomes manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service 
pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

A review of the veteran's service medical records reflects a 
March 1945 report of physical examination at induction into 
service.  The report documents no musculoskeletal defects 
pertinent to the veteran.  

In June 1945, a medical entry reflects that the veteran 
complained of a 15-year history of knee locking after a 1930 
football injury to his left knee and a re-injury in 1931.  
The veteran's left knee was reported as bothering him during 
basic training in April 1945.  Radiographic studies were 
interpreted as negative.  The conclusion was that physical 
findings pointed to a torn medial meniscus but that the 
veteran refused surgery.  He was subsequently returned to 
duty.  In August 1945, the veteran twisted his left knee 
coming down the stairs at a hotel and was admitted to the 
hospital.  He continued to refuse knee surgery and was again 
discharged to duty.  

The veteran was re-admitted to the hospital in October 1945, 
and the following month the torn medial meniscus (cartilage) 
was surgically removed from his left knee.  His post-
operative course was uneventful, with some complaints of 
minimal knee pain and minimal swelling.  He was returned to 
duty.  A summary of the veteran's knee condition, dated in 
January 1946, includes comments that the veteran had some 
instability and recurrent locking in the knee prior to 
service "and with increased activity demanded of him in Army 
Service he began having more trouble with the knee."  
Examination that same month, January 1946, revealed a full 
range of motion with minimal swelling.  

A July 1946 report of medical examination for purposes of 
separation from active duty, documents a left knee scar, 
post-operative removal of cartilage, and no other knee 
impairment.  

In a statement received in April 1973, the veteran wrote that 
he had injured his left knee in service during basic training 
exercises.  He stated that he had experienced pain and 
discomfort with the use of his left knee thereafter.  

St. Charles Medical Center operative reports, dated in May 
1991 and February 1992, reflect pre-operative diagnoses of 
right knee and left knee osteoarthritis for which total knee 
replacements were accomplished.  

In July 1998, the RO received the veteran's claim of 
entitlement to service connection for a left and right knee 
total joint replacements due to osteoarthritis.  

On VA examination in January 2003, the examiner noted the 
veteran's medical history and current clinical findings with 
respect to the left knee.  In particular, the veteran 
reported that he had injured his knee in service and 
continued to have symptoms after that time.  

The examiner noted that the service medical reports related a 
history of pre-service injury to the left knee and that such 
reports were varied.  In particular, some reports were noted 
as being a little more precise than others with all by 
different examiners, and not all seeming to be quotes of a 
previous history because of the differences in the wording of 
the reports.  The examiner reported that both the veteran's 
knees went into varus deformity over the years, and at the 
time of his knee replacement surgery there was some 
probability that the right knee was actually more involved or 
more painful than the left knee.  

The examiner concluded that because of all the findings in 
the medical history, that the left knee was less likely than 
more likely to have been injured while the veteran was on 
active duty.  

In a statement to the Board, received in January 2003, the 
veteran again reported that he had never played football in 
college or at any other school at any time.  He also 
submitted excerpts from his 1935 year book showing that he 
was not listed as a member of the football team.

Analysis

Total left knee joint replacement

The veteran was not noted to have a left knee disability or 
symptomatology associated with a left knee disability upon 
entrance into service.  Therefore, the presumption of 
soundness is applicable.  The question remains as to whether 
the presumption is rebutted by clear and unmistakable 
evidence.

The evidence in favor of a finding that the disability pre-
existed service, consists of the history recorded in the 
service medical records.  This history is fairly specific, 
and was presumably supplied by the veteran.  There is also 
the opinion by the examiner who conducted the January 2003 
examination.  

The examiner's opinion, however, was not that the disability 
clearly and unmistakably pre-existed service, but only that 
the evidence was in favor of a finding that the veteran's 
disability was due to a pre-existing injury.  

The veteran specifically disagrees with service medical 
record notations that he injured his left knee playing 
football in 1930 at Fresno State College, or at any other 
time.  He denies pre-service injury to his left knee and 
specifically denies having ever played football.  He 
indicated he has witnesses to that effect.  

Given this record, the Board concludes that the evidence of a 
pre-existing disability is not clear and unmistakable.  
Therefore, the Board concludes that the presumption of 
soundness has not been rebutted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The evidence reflects that the veteran was diagnosed with a 
ruptured medial meniscus in service, and that during service 
the medial meniscus was removed. 

Medical literature reflects that both the lateral meniscus 
and medial meniscus are extremely important structures 
because they protect the ends of the femur and tibial bones 
from damage.  The menisci, also know as semilunar cartilages, 
function as shock absorbers to dampen loading forces from 
above and below.  They act to deepen the surface on which the 
femoral condyles roll and, by their mobility, continue to 
accommodate the femoral condyles as the latter glide forward 
and backward.  When a meniscus is removed, the pressure on 
the articular cartilage is greatly increased in the 
corresponding compartment of the joint, and the development 
of osteoarthritis is highly probable.  Orthopaedics - 
Principles & Their Application, 1275, 4th ed. (1984); see 
also http://www.steadman-hawkins.com/meniscus/overview.asp.  

The medical opinion evidence of record does not establish a 
relationship between the veteran's total left knee joint 
replacement due to osteoarthritis and his period of service.  
As noted above, the VA examiner determined that the veteran's 
ruptured medial meniscus occurred prior to service based on a 
reliance of the medical history reportedly given by the 
veteran and noted in his service medical records.  At the 
same time, there is a plausible basis in the record of a 
relationship between the veteran's disability and service 
based on accepted medical principles that removal of a medial 
meniscus eventually leads to osteoarthritis in the knee 
joint.  Additionally, there is a lack of negative medical 
evidence linking the onset of left knee osteoarthritis to any 
pre- or post-service trauma or other cause.  

Ordinarily "fair process" procedures require that the Board 
provide notice of the medical literature, and the weight the 
Board proposes to place on that evidence.  Austin v. Brown, 6 
Vet. App. 547 (1994).  However, since the Board is relying on 
the literature to grant the veteran's claim, failure to 
comply with "fair process" does not prejudice the veteran.

The record reflects competent medical evidence of a current 
disability, and a nexus, in the form of medical literature 
documenting a high probability of osteoarthritis in the 
veteran's left knee joint due to removal of his medial 
meniscus in service.  As such, in the Board's opinion, the 
medical evidence is at least in equipoise with that against 
the claim.  Accordingly, service connection is warranted for 
the veteran's total left knee joint replacement due to 
osteoarthritis.  38 U.S.C.A. § 5107(b).

Total right knee joint replacement

A review of the veteran's service medical records does not 
reflect complaints or treatment for a right knee disability.  
There is no record of treatment for osteoarthritis prior to 
1991, some 45 years after the veteran separated from active 
service.  No other evidence associated with the veteran's 
right knee disability is of record.  Furthermore, the veteran 
has not made any particular arguments with respect to his 
right knee osteoarthritis and its etiology to service.  

Therefore, the Board finds a lack of evidence that the 
veteran had a right knee disability in service, or that there 
was a diagnosis of arthritis of the right knee within one 
year of the veteran's separation from service.  Furthermore, 
there is no competent medical evidence of record concerning a 
relationship between service and the subsequent development 
of osteoarthritis in the veteran's right knee.  As such, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  


ORDER

Entitlement to service connection for a total left knee 
replacement due to osteoarthritis is granted.  

Entitlement to service connection for a total right knee 
replacement due to osteoarthritis is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

